Citation Nr: 0634776	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  04-26 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for Hepatitis C.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from September 1973 to July 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  The case subsequently was transferred to the RO in 
Portland, Oregon, and that office forwarded the appeal to the 
Board.   

An October 2003 rating decision granted the veteran 
entitlement to VA pension benefits and a February 2004 rating 
decision determined that he was not competent to handle his 
VA benefits.  


FINDING OF FACT

Hepatitis C is first shown many years after service discharge 
and is not shown by probative evidence to be related to or be 
of service onset.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 
(2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

The provisions of 38 U.S.C.A. § 5103(a) requires that VA 
notify a claimant of the information and evidence needed to 
substantiate a claim, which information and evidence VA will 
obtain, and which the claimant is expected to provide.  VA 
must request any evidence in a claimant's possession that 
pertains to the claim.  38 C.F.R. § 3.159.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Here, the VCAA notice did not cite the law and regulations 
governing effective dates.  If a service connection claim is 
denied, the effective date matter is moot but if granted this 
matter would be initially addressed by the RO.  The same is 
true with respect to the assignment of any disability rating 
following a grant of service connection.  So, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).   

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A review of the record shows the RO provided the veteran with 
pre-adjudication VCAA notice by letter, dated in November 
2002.  The veteran was notified of the evidence needed to 
substantiate a claim of service connection, namely, evidence 
of an injury, disease, or event causing an injury or disease 
during service; evidence of current disability; and evidence 
of a relationship between the current disability and the 
injury, disease, or event causing an injury or disease during 
service.  The veteran was also notified that VA would obtain 
service records, VA records, and records from other Federal 
agencies, and that he could submit private medical records or 
authorize VA to obtaining private medical records on his 
behalf.  

Here, any procedural defect was cured because the veteran had 
a meaningful opportunity to participate effectively in the 
processing of his claim as he had the opportunity to submit 
additional argument, which he did, and evidence, and to 
address the issues at a hearing but he declined his 
opportunity to testify at a hearing.  

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  As there is no indication of the 
existence of additional evidence to substantiate the claims, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  Here, the veteran's service 
medical records (SMRs) and VA treatment records have been 
obtained.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303 (2006).  

Service connection requires that there be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2006).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 
C.F.R. § 3.102 (2006).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365. 



Analysis

The veteran is not service-connected for any disability.  The 
clinical evidence establishes that the veteran now has 
Hepatitis C.  So, the first Hickson element, of current 
disability, is met.  Nevertheless, the claim must be denied 
because there is no probative evidence of the second Hickson 
element (inservice disease) and the third Hickson element (a 
nexus between current and inservice disability).  

The November 2002 VCAA letter informed the veteran that the 
medical community recognizes several risk factors for 
Hepatitis C infections.  These risk factors, included organ 
transplants before 1992, transfusion of blood or blood 
products before 1992, hemodialysis, accidental exposure to 
blood by health care workers (to include combat medic or 
corpsman), intravenous drug use or intranasal cocaine use, 
high risk sexual activity, and other direct percutaneous 
(through the skin) exposure such as tattooing, body piercing, 
acupuncture with non-sterile needles, and shared toothbrushes 
or shaving razors.  

It is neither shown nor contended that the veteran had or 
sought treatment for Hepatitis C during active military 
service.  Rather, in his Notice of Disagreement (NOD) he 
stated that his risk factors for Hepatitis C were that he 
obtained a tattoo during active service in San Diego, 
California, while stationed at Camp Pendleton, and that in 
San Clemente, California, he was beaten and awoke in a 
dumpster at which time he was stuck by needles from the local 
military sick bay.  He stated that he did not report the 
later event during service.  Neither of these events is 
confirmed by the SMRs.  He further stated that he had never 
used drugs intravenously.  

The veteran was initially diagnosed with Hepatitis C in 1999, 
approximately 25 years after military discharge.  
Specifically, VA outpatient treatment (VAOPT) records in 
April and May 2003 show that the veteran had a history of 
alcohol and drug abuse and that he first learned that he had 
Hepatitis C four years earlier (i.e., 1999) while 
hospitalized for a fractured leg.  

Life experiences that might have placed him at risk for being 
infected with the Hepatitis C virus were identified as his 
having been a Vietnam Era veteran (however, he never served 
in combat or in the Republic of Vietnam), injection of 
illicit drugs in 1983, unequivocal blood exposure on or 
through skin or mucous membrane, multiple sexual partners, 
tattooing or body piercing, intranasal drug use, liver 
disease, intemperate alcohol use, and past incarcerations.  

In August 2003, it was noted that he had used "angel dust" 
intravenously in 1973 and 1974.  Also in that month it was 
noted that he had multiple tattoos.  

A VA general medical examination report dated in August 2003 
noted that the veteran had been diagnosed with Hepatitis C 
when hospitalized for a right femoral fracture.  He admitted 
to having had multiple sexual partners, tattoos, intravenous 
drug use, and alcoholism.  All of these were risk factors for 
Hepatitis C.  He was currently an in-patient because of a 
drug overdose and a relapse of alcohol abuse.  It was further 
noted that he had used "angel dust" intravenously in 1973 
and 1974.  The diagnoses included Hepatitis C.  

On VA orthopedic examination report dated in September 2003, 
it was noted that the veteran had had surgery with insertion 
of plates for a right tibial fracture incurred in a 
motorcycle accident in 1978.  He had had further surgery for 
an injury of right ankle and foot in 1983 and for a left 
tibial fracture in 1988.  He had had surgery for a right 
femoral fracture in 1997.  

On VA psychiatric examination in October 2003, it was noted 
that the veteran had been in prison for about a year after 
committing a crime when he was 22 years old.  During service 
he was beaten and awoke in a dumpster because he was being 
stuck by syringes.  The diagnoses included cirrhosis and 
Hepatitis C.  

The evidence shows that the veteran has multiple tattoos.  
So, even assuming he did have one tattoo during service, he 
had others after service.  Similarly, even assuming, without 
conceding, that he was stuck by a needle in a dumpster during 
service, he also used illicit drugs intravenously after 
military service and, further, had other additional risk 
factors for the possible incurrence of Hepatitis C, all of 
which were incurred well after military service.  

But that notwithstanding, although the veteran sincerely 
believes that his Hepatitis C may be due to events during 
service, he has not submitted or otherwise identified any 
probative evidence to substantiate this allegation.  The only 
indication of these events during service comes from him 
personally, and they are not otherwise supported by the 
records specifically concerning his military service.  

While the veteran, as a lay person, is competent to testify 
to the pain or other symptoms he personally experienced 
during or since his military service, he is not competent to 
testify that what he experienced in service caused disability 
which is not clinically shown to have manifested until years 
after service, particularly in light the absence of 
intervening symptoms.  See Clyburn v. West, 12 Vet. App. 296, 
301 (1999).  

Therefore, competent medical evidence is necessary to 
establish this nexus.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Savage v. Gober, 10 Vet. 
App. 488 (1997) (where the disability is of the type as to 
which lay observation is not competent to identify its 
existence, medical evidence, and not simply a showing of 
continuity of symptoms, is needed to provide a nexus between 
the veteran's in-service symptoms and the currently diagnosed 
disabilities).  

Here, there is no competent medical evidence linking the 
veteran current Hepatitis C to his military service years 
earlier.  This being the case, the claim must be denied 
because the preponderance of the evidence is unfavorable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for Hepatitis C is denied.  



____________________________________________
LINDA ANNE HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


